Title: From James Madison to Joseph Warner Rose, 13 May 1805
From: Madison, James
To: Rose, Joseph Warner


Sir,
Department of State May 13th. 1805
It being understood, that the charge of American Agent, which the interests of the United States seem to require, at Antigua, would not be unacceptable to you, the President has been pleased to confer it upon you. It will relate 1st to the Superintendance of our seamen in the place of your residence, and, as far as is practicable and convenient, in the adjacent Colonies and seas; and 2dly to the Capture of American vessels or property which may be carried into the Island.
As respects the former branch of your duty, it will be necessary, on your receiving information of impressments, to endeavour, by all temperate and discreet means to obtain their discharge, and keep this Department constantly informed of your proceedings. When obstacles arise to their liberation you will carefully note them in your communications, that they may, if possible be removed. To the discharged seamen as well as to those who may be in distress you may advance such moderate succour in cloathing, diet &c as is absolutely necessary until you can find them births to return to the U States. Should it be necessary in some instances to pay for their passages home, you will take care to do it on the most reasonable terms. It will require great circumspection to distinguish in the applications which are made for your assistance, our own from British and perhaps even other foreign seamen. You will make up your accounts monthly with vouchers for each item and transmit them by Duplicates to this Office. Agreeably to a usage, which has prevailed, you will be allowed to charge the United States a Commission of five ⅌Cent on your advances. Your reimbursements and Commission may be drawn for upon the Secretary of State.
With respect to the defence of captured American vessels or property it is to be observed that you are not to make advances or engagements for the payment of money on account of the United States. You will however be pleased to render the claimants every advice and good office in your power, other than such advances or engagements. You will also from time to time transmit to this Department an account of the captures made from Citizens of the United States, with the result and principles of the adjudications held upon them.
It will be agreeable to receive in your communications an account of any important military occurrences, which may take place in the West Indies, and also such occurrences in the Commercial world, as may be interesting, in a general view, to the United States. I am Very respectfully &c
James Madison
